Citation Nr: 1726565	
Decision Date: 07/11/17    Archive Date: 07/20/17

DOCKET NO.  05-38 897A	)	DATE
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a higher rate of special monthly compensation (SMC) on the basis of loss of use of the right lower extremity.  


REPRESENTATION

Appellant represented by:	J. Moore, Attorney


ATTORNEY FOR THE BOARD

G. Jackson, Counsel



INTRODUCTION

The Veteran had active service in the United States Army from July 1982 to April 1991. This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued by the RO. The claim was remanded for an issuance of the statement of the case in November 2015, and for evidentiary development in September 2016. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016). 38 U.S.C.A. § 7107(a)(2) (West 2014).


ORDER TO VACATE

The Board of Veterans' Appeals (Board) may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law or when benefits were allowed based on false or fraudulent evidence.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.904 (2016).    

In January 2017, the Veteran's attorney submitted correspondence containing a Privacy Act request and requested that the Board stay adjudication of the claim for 90 days from the date the Privacy Act request is fulfilled. It appears that the Privacy Act request was not before the Board at the time of the January 27, 2017 decision. 

Accordingly, the January 27, 2017 Board decision addressing the issue of entitlement to a higher rate of SMC on the basis of loss of use of the right lower extremity is vacated.



	                       ____________________________________________
Vito A. Clementi
	Veterans Law Judge, Board of Veterans' Appeals

